586 So. 2d 991 (1991)
Raymond Eugene BROWN, alias
v.
STATE.
3 Div. 964.
Court of Criminal Appeals of Alabama.
July 26, 1991.
Rehearing Denied August 23, 1991.
Charles P. Hollifield and William R. Blanchard, Montgomery, for appellant.
Don Siegelman, Atty. Gen., and William D. Little, Asst. Atty. Gen., for appellee.

AFTER REMAND FROM THE UNITED STATES SUPREME COURT
PER CURIAM.
On June 10, 1991, the United States Supreme Court ___ U.S. ___, 111 S. Ct. 2791, 115 L. Ed. 2d 966, vacated the judgment of this court in this case, see Brown v. State, 571 So. 2d 345 (Ala.Crim.App.), cert. quashed, 571 So. 2d 353 (Ala.1990), and remanded the case to us for further consideration in light of Mu'Min v. Virginia, 500 U.S. ___, 111 S. Ct. 1899, 114 L. Ed. 2d 493 (1991). We have carefully studied this decision.
Our original decision in this cause is distinguishable both on the facts and the law from Mu'Min. We maintain our original position that the trial judge abused his discretion in the denial of the request for the individual voir dire of the jury venire.
REVERSED AND REMANDED FOR NEW TRIAL.
All the Judges concur.
TYSON, Judge, concurring specially.
While I concur in the order and judgment of this court as noted above, I am also of the opinion that this appellant was denied his right to due process of law and his right to an impartial jury as guaranteed to him by Art. 1, Sec. 6, of the Alabama Constitution of 1901. See Ex parte Webb, *992 586 So. 2d 954 (Ala.1991); Ex parte Caffie, 516 So. 2d 831 (Ala.1987).